     Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 1 of 13 PageID 440




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

ARNOLD JOHN PRICE,

                 Plaintiff,

v.                                                              Case No. 3:20-cv-0043-J-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                               ORDER

         This is an appeal of the administrative denial of supplemental security income (SSI). 1 See

42 U.S.C. § 405(g). Plaintiff, who suffers from depression, anxiety, bipolar disorder, and panic

attacks argues the administrative law judge (ALJ) did not properly weigh the opinions of his

treating physician, erroneously discounted his credibility, failed to consider lay witness testimony

regarding his ability to work, and posed an incomplete hypothetical question to the vocational

exert (VE). After considering the parties’ arguments and the administrative record (docs. 22, 25,

28), I find the Commissioner’s decision is not supported by substantial evidence. I remand.

      A. Background

         Plaintiff Arnold Price was born on August 27, 1961, and was 57 years old when the ALJ

issued his decision that Plaintiff is not disabled. (R. 24) Plaintiff alleges a disability onset date of

March 29, 2016, due to bipolar disorder, PTSD, brain damage, mental retardation, major

depression, panic attacks, anxiety, liver/spleen damage, a heart condition, and a hernia. (R. 180-

88, 211, 224-31) Plaintiff dropped out of school in the ninth grade and never returned. (R. 36) He




1
    The parties have consented to my jurisdiction. See 28 U.S.C. § 636(c).
  Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 2 of 13 PageID 441




lives alone in a home he owns, and he takes care of household chores and basic needs with the

help of his sister, who lives nearby.(R. 36, 43) According to a letter Plaintiff’s sister wrote to the

Commissioner in support of his application, Plaintiff was a normal teenager until one day in the

summer of 1976, when he was in a car accident. (R. 274-76) Plaintiff, his brother, and their twin

girlfriends were driving home from a day at the lake when a drunk driver hit them head on.

Everyone died except for Plaintiff, who sustained life threatening injuries, including a traumatic

brain injury (TBI). (Id.) Plaintiff’s sister wrote that Plaintiff’s personality changed after the

accident: he went from a carefree, happy teenager to a depressed, moody kid who did not care

about family, friends, or school. (Id.) The accident caused lasting psychological damage, and

Plaintiff still suffers the effects of the TBI he sustained that day. (Id.)

        Plaintiff has past work experience at Goodwill Industries, where he worked for years in

their retail shop, folding and hanging clothes and operating the register. (R. 37-38) He can read

and write but has trouble retaining information. He struggles with the simple math required to be

a cashier. (R. 38) He does not like being around people. At Goodwill, “[t]hey were, at first,

sympathetic to my history and worked with me the best they could, but after a while, it just – it got

too much and they let me go.” (Id.) He described his difficulties at work during his hearing

testimony: “The anxiety, depression, the not being able to retain any kind of information, the panic

– the panic, the anxiety that I get, you know, not being able to handle a task. Being around people.

After a certain point, I have to escape.” (R. 39) His anxiety gets so bad that he throws up. Plaintiff

takes anxiety medication that is “working pretty well.” (R. 41) His sleep is “non-existent,” and

his sister “has been basically taking care of me.” (R. 42-43) Regarding his memory loss, Plaintiff

traces it back to the head injury he endured in the car accident. Doctors have told him his memory

is “like a broken light switch. It can’t be fixed.” (R. 43)
                                                    2
 Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 3 of 13 PageID 442




       The ALJ found Plaintiff suffers from the severe impairments of depression, anxiety, mild

neurocognitive disorder, and status post-TBI. (R. 17) Aided by the testimony of a VE, the ALJ

determined Plaintiff is not disabled, despite these impairments, as he retains the RFC perform a

full range of work at all exertional levels but with the following non-exertional limitations: “the

claimant is limited to understanding, remembering and carryout out simple, routine tasks. The

claimant is limited to occasional contact with coworkers having no contact with the public. The

claimant is limited to dealing with changes in a routine work setting.” (R. 19) After consulting the

VE, the ALJ found that, with this RFC, Plaintiff could perform his past relevant work as a stock

checker for apparel and could also work as a sorter, laundry worker, small item bagger,

cleaner/washer, cleaner II, laundry laborer, house cleaner, commercial cleaner, and landscape

laborer. (R. 25) Plaintiff appealed the ALJ’s decision to the Appeals Council (AC), which denied

review. (R. 1-3) His administrative remedies exhausted, Plaintiff filed this action.

       A. Standard of Review

       To be entitled to SSI, a claimant must be unable to engage “in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” See 42 U.S.C. § 1382c(a)(3)(A). A “‘physical or mental impairment’

is an impairment that results from anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” See 42

U.S.C. § 1382c(a)(3)(D).

       The Social Security Administration, to regularize the adjudicative process, promulgated

detailed regulations that are currently in effect. These regulations establish a “sequential

evaluation process” to determine whether a claimant is disabled. See 20 C.F.R. §§ 404.1520,
                                                 3
 Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 4 of 13 PageID 443




416.920. If an individual is found disabled at any point in the sequential review, further inquiry is

unnecessary. 20 C.F.R. § 416.920(a)(4). Under this process, the Commissioner must determine,

in sequence, the following: (1) whether the claimant is currently engaged in substantial gainful

activity; (2) whether the claimant has a severe impairment(s) (i.e., one that significantly limits his

ability to perform work-related functions); (3) whether the severe impairment meets or equals the

medical criteria of Appendix 1, 20 C.F.R. Part 404, Subpart P; (4) considering the Commissioner’s

determination of claimant’s RFC, whether the claimant can perform his past relevant work; and

(5) if the claimant cannot perform the tasks required of his prior work, the ALJ must decide if the

claimant can do other work in the national economy in view of his RFC, age, education, and work

experience. 20 C.F.R. § 416.920(a)(4). A claimant is entitled to benefits only if unable to perform

other work. See Bowen v. Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. § 416.920(f), (g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations

omitted). The Court may not reweigh the evidence or substitute its own judgment for that of the

ALJ even if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining the proper legal

analysis has been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).




                                                  4
    Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 5 of 13 PageID 444




        B. Discussion

           1. ALJ’s consideration of Dr. Sanchez’s opinions

        Plaintiff’s first argument warrants remand. Plaintiff argues the ALJ did not articulate good

cause to discount the opinions of Carlos Sanchez, M.D., his primary care physician who opined in

January 2018, on a mental RFC assessment form, that Plaintiff is unable to work (doc. 22 at 12-

18). The Commissioner responds that Dr. Sanchez’s statement is not only inconsistent with the

record but also an opinion on an issue reserved to the ALJ (doc. 25 at 3-7). I agree with Plaintiff

that the ALJ’s decision to assign little weight to Dr Sanchez’s opinion is not supported by

substantial evidence.

        The method for weighing medical opinions under the Social Security Act is in the

regulations at 20 C.F.R. § 416.927(c). 2 Relevant here, the opinions of examining physicians are

generally given more weight than non-examining physicians, treating more than non-treating

physicians, and specialists more than non-specialist physicians. 20 C.F.R. § 416.927(c)(1-5). A

court must give a treating physician’s opinions substantial or considerable weight unless “good

cause” is shown to the contrary. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Good

cause for disregarding such opinions “exists when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.” Phillips v.

Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (citation omitted).

        This rule – the “treating physician rule” – reflects the regulations, which recognize that

treating physicians “are likely to be the medical professionals most likely to provide a detailed,


2
 This section was rescinded on March 27, 2017, but still applies to claims filed before this date.
Plaintiff filed his claim in March 2016.
                                                 5
    Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 6 of 13 PageID 445




longitudinal picture of . . . medical impairment.” 20 C.F.R. § 416.927(c)(2). With good cause, an

ALJ may disregard a treating physician’s opinion but “must clearly articulate the reasons for doing

so.” Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1179 (11th Cir. 2011) (quoting

Phillips v. Barnhart, 357 at 1240 n.8). And the ALJ must state the weight given to different

medical opinions and why. Id. Otherwise, “it is impossible for a reviewing court to determine

whether the ultimate decision on the merits of the claim is rational and supported by substantial

evidence.” Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981).

        Here, Plaintiff’s treatment history is minimal. In fact, it appears Dr. Sanchez is the only

doctor who treated plaintiff more than once. In January 2018, Dr. Sanchez completed a functional

capacity questionnaire and a mental RFC assessment of Plaintiff. (R. 308-10) He noted he treated

Plaintiff in January 2018, and in June, September, and December of 2017. 3 (R. 308) Dr. Sanchez

stated Plaintiff had bipolar disorder, agoraphobia, TBI, anxiety, and memory loss, and he opined

that Plaintiff is markedly limited in every category except in his ability to carry out very short and

simple instructions, a category in which he is only moderately limited. (R. 309) Dr. Sanchez

concluded, “Patient is unable to hold a job due to multiple medical co-morbidities.” (R. 310)

        The ALJ assigned Dr. Sanchez’s opinion “little weight. The marked limitations are not

consistent with the objective observations by Dr. Blaze. (Exhibit B5F). They also appear to be

based off the claimant’s subjective complaints.” (R. 23) As for John Blaze, Ph.D., he completed

a consultative psychological evaluation of Plaintiff in August 2016, at the agency’s request. (R.

302) Dr. Blaze assessed Plaintiff with depressive disorder, mild neurocognitive disorder, and



3
  Based on my review of the administrative record, Dr. Sanchez and other providers at his office
actually treated Plaintiff a total of 13 times between November 2013, and January 2018. The
ALJ’s consideration of Dr. Sanchez’s opinion does not appear to account for this treatment history.
                                                  6
  Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 7 of 13 PageID 446




personality change due to TBI. (Id.) He observed that Plaintiff’s attention, concentration, mental

flexibility, immediate memory recall, and social skills were all “fair.” (R. 304) On the whole, Dr.

Blaze opined, “[t]he mental health symptoms based on report and clinical observations appear to

be moderately to severely impacting activities of daily living, vocational performance, and

interpersonal interactions. Current prognosis for Mr. Price is guarded.” (Id.)

        Interestingly, despite rejecting Dr. Sanchez’s opinion in favor of Dr. Blaze’s, the ALJ

assigned Dr. Blaze’s opinion “less weight.” (R. 27) According to the ALJ, Dr. Blaze’s statements

“are rather vague and ambiguous without specific vocationally related limitations. Additionally,

the claimant was not treating with any psychiatric medications or undergoing any type of therapy

at that time.” (Id.) So, the ALJ discounted Dr. Sanchez’s opinion as being inconsistent with Dr.

Blaze’s, then discounted Dr. Blaze’s opinion for being vague. This leaves little for the ALJ to

hang his hat on, especially because Dr. Sanchez’s opinion is consistent with his treatment of

Plaintiff.

        Plaintiff had his first appointment with Dr. Sanchez in November 2013 – three years before

his alleged onset date – to start hormone replacement therapy. (R. 327) Plaintiff’s next medical

record is from February 2014, when he was evaluated under the Marchman Act by Paula Stowell,

D.N.P. and psychiatrist Jared Gaines, M.D. (neither associated with Dr. Sanchez’s practice). (R.

289-91) Plaintiff told them about his car accident as a teenager and also relayed that he was

sexually abused as a child by his stepfather and was currently undergoing hormone therapy to

change his gender.     Dr. Stowell observed Plaintiff’s speech was slow, he was tearful, his

concentration and memory were poor, he had impaired impulse control, and he appeared anxious.

(R. 289) She assessed Plaintiff with major depressive disorder, panic disorder with agoraphobia,


                                                 7
 Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 8 of 13 PageID 447




PTSD, personality disorder, hormone imbalance, and a brain injury and recommended he take

Cymbalta, Lexapro, and Atarax. (R. 291)

       Plaintiff could not afford treatment or medications then but returned to Dr. Sanchez in

February 2015 (still pre-onset date) for refills of estradiol (an estrogen hormone). (R. 325) Dr.

Sanchez prescribed estradiol patches and tablets but noted that Plaintiff had only been taking the

tablets because he could not afford the patches. Fast forward to October 2016 – seven months

after his alleged onset date – and Plaintiff began treating with Dr. Sanchez for anxiety; Dr. Sanchez

prescribed diazepam in addition to estradiol. (R. 323) In October and December 2016 and March

2017, Plaintiff reported having an increase in stress and anxiety. (R. 319-21) Nurse practitioner

Melissa Senior of Dr. Sanchez’s practice refilled Plaintiff’s diazepam and prescribed Wellbutrin.

       In June 2017, Plaintiff told Dr. Sanchez he was not sure he wanted to continue with

hormone replacement therapy and that he “would like to go back to Arnold Price.” (R. 314) His

anxiety and stress levels were high. Dr. Sanchez warned Plaintiff about abusing diazepam –

Plaintiff was running out of the medication sooner than 30 days. (Id.) Following Plaintiff’s

December 2017 appointment, Dr. Sanchez wrote that Plaintiff was very anxious, had poor short

term and long-term memory, was experiencing mood swings, and had “depression all over the

chart.” (R. 311) Dr. Sanchez refilled his diazepam and added Depakote and Trazodone (in addition

to estradiol, which Plaintiff continued to take).

       Plaintiff’s next appointment was in January 2018, after which Dr. Sanchez completed his

functional capacity assessment and opined Plaintiff cannot work due to bipolar disorder, insomnia,

anxiety, TBI, memory loss, and agoraphobia. (R. 305-10) The record also includes notes from

three more appointments with Dr. Sanchez, in February, May, and August 2018. Each time,

Plaintiff reported being very stressed, sleepless, anxious around people, and unable to remember
                                                    8
 Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 9 of 13 PageID 448




things or to concentrate. Depakote (for bipolar disorder) helped his mood swings, but he could

not afford it. Plaintiff continued with hormone replacement therapy. (R. 331, 334, 340)

       To be sure, Dr. Sanchez’s January 2018 opinion that Plaintiff was unable to work due to

multiple co-morbidities is not a medical one entitled to deference and instead is an opinion on an

issue reserved to the Commissioner. See 20 C.F.R. § 416.946(c). But the ALJ did not articulate

good cause to discount the rest of Dr. Sanchez’s treatment of Plaintiff. One of the reasons the ALJ

rejected Dr. Sanchez’s opinion is that it “appear[ed] to be based off the claimant’s subjective

complaints.” (R. 23) However, a “psychological assessment is by necessity based on the patient’s

report of symptoms and responses to questioning” and “it’s illogical to dismiss the professional

opinion of an examining psychiatrist or psychologist simply because that opinion draws from the

claimant’s reported symptoms.” Roundtree v. Saul, No. 8:18-cv-1524-T-SPF, 2019 WL 4668174,

at * 4 (M.D. Fla. Sept. 25, 2019) (quoting Aurand v. Colvin, 654 F. App’x 831, 837 (7th Cir.

2016)). A mind cannot be x-rayed, and “there is no blood test for bipolar disorder.” Aurand, 654

F. App’x at 837 and n.4.

       The ALJ also discounted Dr. Sanchez’s opinion by pointing to Dr. Blaze’s observations,

then assigned little weight to Dr. Blaze’s opinion. In fact, the only opinion regarding Plaintiff’s

mental impairments the ALJ credits is that of Michelle Butler, Psy.D., a non-examining state

agency psychologist who opined at the reconsideration level that Plaintiff can understand and

retain simple instructions and sustain concentration and attention. (R. 23, 91) She determined that

Plaintiff possesses the social skills to interact with others to complete tasks and the coping and

problem-solving skills to manage stress. (R. 91) But Dr. Butler’s opinion is dated August 25,

2016, just three days after Dr. Blaze completed his consultative evaluation. There is no indication


                                                9
 Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 10 of 13 PageID 449




she had access to or reviewed Dr. Blaze’s findings in formulating her opinion (her RFC assessment

indicates she did not review any medical or opinion evidence).

       This adds up to a confusing analysis – “with no explanation given and no obvious reason

for the inconsistency in sight – [which] makes it impossible for [the Court] to consider this

rationale good cause.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1261 (11th Cir. 2019)

(rejecting ALJ’s decision to discount treating physicians’ opinion that plaintiff’s bipolar disorder

was disabling in favor of consultative and non-examining source opinions, based on treating

physicians’ “perceived sporadic treatment”; the treating sources “administered significant

treatment multiple times over months” and the non-treating sources either saw the plaintiff once

or not at all); see also Spencer by Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir. 1985) (per

curiam) (rejecting the ALJ’s inconsistent reliance on one source’s opinion to undermine that of a

treating physician when the ALJ rejected the first source’s opinion about other important matters

on unexplained grounds); but see Ross v. Comm’r of Soc. Sec., 794 F. App’x 858, 866 n.10 (11th

Cir. 2019) (in DIB appeal involving veteran’s allegedly disabling PTSD, distinguishing Schick and

upholding ALJ’s decision to discount treating psychologist’s opinion in favor of other evidence,

because the ALJ highlighted “several genuine inconsistencies” between treating physician’s

treatment notes and her testimony, and plaintiff’s daily activities were inconsistent with disabling

PTSD). Additionally, contrary to the ALJ’s statement, Dr. Blaze did not contradict Dr. Sanchez.

At bottom, both sources concluded Plaintiff’s mental illness interfered with his ability to work and

assigned him a guarded prognosis. And Dr. Blaze was a one-time examiner – not a treating source

– who authored his opinion before Plaintiff got treatment for his anxiety and bipolar disorder. See

Crawford v. Comm’r of Soc Sec., 363 F.3d 1155, 1160 (11th Cir. 2004) (per curiam) (one-time


                                                10
    Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 11 of 13 PageID 450




examiners are not properly considered treating physicians). The ALJ did not articulate good cause

to reject Dr. Sanchez’s opinion; I remand.

           2. Plaintiff’s remaining arguments

        Plaintiff also argues the ALJ failed to consider a letter his former boss at Goodwill

submitted, attesting to the accommodations she made to keep Plaintiff employed despite his

limitations. There are two pieces of lay witness evidence in the record, one is the letter from

Plaintiff’s sister (mentioned above) and the other is the letter from Plaintiff’s former boss.

Regarding the former, the ALJ stated: “Ms. Phillips stated the claimant had been involved in a car

accident in 1976 that had resulted in a TBI, was the victim of child abuse, had ongoing depression

and anxiety and had ongoing difficulties with concentration, panic attacks and difficulties with

coping.” (R. 22) The ALJ “affords those statements weight to the extent they support the

limitations set forth above.” (Id.) The ALJ does not mention the latter piece of evidence.

        Under the regulations, third-party testimony by a lay person is considered “other source”

testimony. 20 C.F.R. § 416.913. This evidence may be used in addressing the nature and severity

of an impairment. Id. In evaluating the evidence, the ALJ should consider whether the evidence

is consistent with the other evidence in the case, the nature and extent of the claimant’s relationship

to a witness, and any other factors that tend to support or refute the evidence. SSR 06-3p. 4

According to the Eleventh Circuit:

        The testimony of family members is evidence of a claimant’s subjective feeling of
        pain. See Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th Cir. 1983). Even if the
4
   The SSA rescinded SSR 06-03p for claims filed after March 27, 2017 (Plaintiff filed his claim
on March 29, 2016). See Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p, 82 Fed.
Reg. 15263 (Mar. 27, 2017). In any event, the Court is bound by Eleventh Circuit precedent even
in the face of new regulations. See Miller v. Comm’r of Soc. Sec., 246 F. App’x 660, 661-62 (11th
Cir. 2007) (Eleventh Circuit precedent that a VE’s testimony trumps an inconsistent DOT
provision prevails over a later-published social security ruling to the contrary).
                                                  11
 Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 12 of 13 PageID 451




       ALJ fails to make an explicit credibility determination as to a family member’s
       testimony or statements, however, we will not find error if the credibility
       determination was implicit in the rejection of the claimant’s testimony. Id. at 1254-
       55 (citing Allen v. Schweiker, 642 F.2d 799 (5th Cir. 1981)).

Osborn v. Barnhart, 194 F. App’x 654, 666 (11th Cir. 2006); see also Williams v. Saul, No. 5:18-

cv-158-MJF, 2019 WL 4280055, at *16 (N.D. Fla. Sept. 9, 2019).

       Here, the ALJ explicitly rejected Plaintiff’s sister’s letter and (arguably) implicitly rejected

Plaintiff’s former boss’s letter. But these rejections are dependent on the ALJ’s interpretation of

Dr. Sanchez’s opinion as inconsistent with the evidence and based solely on Plaintiff’s subjective

symptoms. Considering my finding that the ALJ did not have good cause to reject Dr. Sanchez’s

opinions, on remand the ALJ should also revisit the lay witness testimony. Because remand is

required, I do not address Plaintiff’s remaining contentions.

       C. Conclusion

       For the reasons stated above, it is ORDERED:

               (1) The ALJ’s decision is REVERSED and REMANDED; and

               (2) The Clerk of Court is directed to enter judgment for Plaintiff and close the case.

       DONE and ORDERED in Tampa, Florida on March 4, 2021.




                                                 12
Case 3:20-cv-00043-MAP Document 29 Filed 03/04/21 Page 13 of 13 PageID 452




                                    13
